                    Case 19-20831-jra       Doc 50     Filed 09/16/19     Page 1 of 1




                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION

IN RE:                                                 CHAPTER 13 PROCEEDINGS
JOHN MILEUSNIC
                                                       CASE NO: 19-20831 JRA
   Debtor(s)

                  MOTION TO DISMISS FOR DEFAULT IN PLAN PAYMENTS

          Comes now Paul R. Chael, Trustee herein, and states that Debtor(s) is in material default
under the terms of the Plan, in that the payments required by the Plan have not been made and that no
showing has been made of any just cause for such default.

                                        Amount of default: $8,377.55
                                       Amount due per month: $1685.51

          Wherefore, your Trustee prays that these proceedings be dismissed pursuant to Sec.1307 (c)
of the Bankruptcy Code and that a time be set for your Trustee to make final report of his receipts and
disbursements in these proceedings.


                                                                     /s/ Paul R. Chael
                                                                     Paul R. Chael, Trustee
                                                                     Indiana Attorney #3881-45


                                       CERTIFICATE OF SERVICE

I hereby certify that on September 16 2019 service of a true and complete copy of the above and foregoing
pleading or paper was electronically sent through the court’s ECF system to the following parties:

U.S. Trustee
Attorney for Debtor(s): PRO SE

and upon the following by depositing the same in the United States mail, envelopes properly address to each
of them and with sufficient first-class postage affixed.

JOHN MILEUSNIC, 325 PLUM CREEK DR, SCHERERVILLE IN 46375


                                                                     /s/ Paul R. Chael
                                                                     Paul R. Chael
                                                                     401 West 84th Drive
                                                                     Merrillville, IN 46410
                                                                     (219) 650-4015
